         Case 1:16-md-02753-LM Document 1234 Filed 11/05/20 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

                                                     )
IN RE:                                               )       MDL NO. 2753
                                                     )
ATRIUM MEDICAL CORP. C-QUR MESH                      )       MDL Docket No.
PRODUCTS LIABILITY LITIGATION                        )       1:16-md-02753-LM
                                                     )
                                                     )       ALL CASES
                                                     )

                   PLAINTIFFS’ AND DEFENDANTS’ JOINT AGENDA
                   FOR NOVEMBER 12, 2020 STATUS CONFERENCE

       Now come the parties in the above-entitled multidistrict litigation and jointly submit the

below agenda items, with a brief description of the items at issue, in preparation for the Status

Conference to be held on November 12, 2020:

I.     First Two Cases

       At the conference with the Court on July 28, 2020, the Plaintiffs proposed that the first case

to be tried should be Barron, Carrie, Case No. 1:17-cv-00742-LM, while Defendants proposed

Luna, Martha, Case No. 1:16-cv-00372-LM. Although neither side objected to Barron and Luna

being the first two cases to be tried, they disagreed on which should be first. After hearing

arguments from both sides, the Court indicated that Barron would be the first case to be tried.

Trial of the Barron case is set to begin January 20, 2021.

II.    Trial Logistics and Procedures

       The Court has indicated that trial of the Barron case may be held by using technology that

would permit the Court, parties, witnesses, and/or jury to participate remotely. The parties are

conferring regarding trial logistics with the intent of jointly proposing a protocol consistent with

the Court’s instructions for such a trial for the Court’s consideration and approval. To the extent
         Case 1:16-md-02753-LM Document 1234 Filed 11/05/20 Page 2 of 8




that agreement is not reached on any parts of the protocol, the parties will present their opposing

positions to the Court and seek a ruling thereon.

       By order dated October 22, 2020, the Court established the following pre-trial deadlines:

                    Pretrial Statements                 December 15, 2020
                    LR 16.2(d) Objections               December 29, 2020

The parties have agreed on a proposed scheduling order for the Barron trial for mutual exchanges

of certain pretrial materials as well as other proposed deadlines regarding motions in limine, exhibit

and witness lists, jury questionnaires, jury instructions, deposition designations and objections,

and pretrial statements for the Court’s consideration. The parties may propose earlier deadlines

for some items than those currently ordered by this Court.

III.   Pending Daubert Motions

       A.      Plaintiffs’ Motions to Exclude or Limit Defendants’ Non-Regulatory Experts
               in Barron

       The following Daubert motions seeking to exclude or limit Defendants’ non-regulatory

experts were filed by Plaintiffs and have been fully briefed. The Court has indicated that it will

advise the parties if hearings will be necessary in connection with those motions. (July 21, 2020

Procedural Order, MDL Dkt. 1215 at 2, Barron Dkt. 134 at 2.)

       1.      Plaintiffs’ Motion to Exclude the Testimony and Opinions of Stephen Spiegelberg,
               Ph.D. (Barron Dkt. 88);

       2.      Plaintiffs’ Motion to Exclude the Opinions and Testimony of Defendant’s Expert
               Steven R. Little, Ph.D. (Barron Dkt. 89);

       3.      Plaintiffs’ Motion to Exclude the Opinions, Testimony and Report of Defense
               Expert Howard L. Beaton, M.D., FACS (Barron Dkts. 90, 91); and

       4.      Plaintiffs’ Motion to Exclude the Testimony and Opinions of Richard Jacobs, M.D.,
               Ph.D. (Barron Dkt. 103).




                                                    2
        Case 1:16-md-02753-LM Document 1234 Filed 11/05/20 Page 3 of 8




       B.      Defendants’ Motions to Exclude or Limit Plaintiffs’ Non-Regulatory Experts
               in Barron

       The following Daubert motions seeking to exclude or limit Plaintiffs’ non-regulatory

experts were filed by Defendants and have been fully briefed. The Court has indicated that it will

advise the parties if hearings will be necessary in connection with those motions. (July 21, 2020

Procedural Order, MDL Dkt. 1215 at 2, Barron Dkt. 134 at 2.)

       1.      Defendants’ Motion to Exclude Certain Opinions and Testimony of Howard
               Langstein, M.D. (Barron Dkts. 92, 93);

       2.      Defendants’ Motion to Exclude Certain Opinions and Testimony of Scott Guelcher,
               Ph.D. (Barron Dkts. 96, 97);

       3.      Defendants’ Motion to Exclude Certain Opinions and Testimony of Prof. Dr. Med.
               Uwe Klinge (Barron Dkts. 98, 99); and

       4.      Defendants’ Motion to Exclude Certain Opinions and Testimony of Russell F.
               Dunn, Ph.D. (Barron Dkts. 100, 101).

       C.      Motions to Exclude or Limit Regulatory Experts in Barron; Plaintiffs’ Motion
               in Limine to Exclude Evidence Relating to the 510(k) Process

       The following Daubert motions filed by both sides against the other side’s regulatory

expert have been fully briefed. In addition, on August 14, 2020, Plaintiffs filed a Motion in Limine

to Exclude Evidence Relating to the United States Food and Drug Administration (“FDA”) 510(k)

Clearance Process. That motion has also been fully briefed. The Court has indicated that it will

consider the Daubert motions at the same time as the motion in limine. (July 21, 2020 Procedural

Order, MDL Dkt. 1215 at 2, Barron Dkt. 134 at 2.)

       1.      Plaintiffs’ Motion to Exclude Testimony, Opinions, and Report of Defendant’s
               Expert Timothy Ulatowski (Barron Dkt. 131);

       2.      Defendants’ Motion to Exclude Certain Opinions and Testimony of Peggy Pence,
               Ph.D. (Barron Dkt. 132, 133); and

       3.      Plaintiffs’ Motion in Limine to Exclude Evidence Relating to the United States
               Food and Drug Administration (“FDA”) 510(K) Clearance Process. (Barron
               Dkt. 147.)


                                                 3
        Case 1:16-md-02753-LM Document 1234 Filed 11/05/20 Page 4 of 8




       D.     Plaintiffs’ Motions to Exclude or Limit Defendants’ Non-Regulatory Experts
              in Luna

       The following Daubert motions seeking to exclude or limit Defendants’ non-regulatory

experts were filed by Plaintiffs. Defendants have responded and replies are due November 11,

2020. The Court has indicated that it will advise the parties if hearings will be necessary in

connection with those motions. (July 21, 2020 Procedural Order, MDL Dkt. 1215 at 2.)

       1.     Plaintiffs’ Motion to Exclude the Testimony and Opinions of Stephen Spiegelberg,
              Ph.D. (Luna Dkt. 213);

       2.     Plaintiffs’ Motion to Exclude the Opinions and Testimony of Defendant’s Expert
              Steven R. Little, Ph.D. (Luna Dkt. 212);

       3.     Plaintiffs’ Motion to Exclude the Opinions, Testimony and Report of Defense
              Expert David Brooks, M.D. (Luna Dkt. 210); and

       4.     Plaintiffs’ Motion to Exclude the Testimony and Opinions of Richard Jacobs, M.D.,
              Ph.D. (Luna Dkt. 211).

       E.     Defendants’ Motions to Exclude or Limit Plaintiffs’ Non-Regulatory Experts
              in Luna

       The following Daubert motions seeking to exclude or limit Plaintiffs’ non-regulatory

experts were filed by Defendants. Plaintiffs have responded and replies are due November 11,

2020. The Court has indicated that it will advise the parties if hearings will be necessary in

connection with those motions. (July 21, 2020 Procedural Order, MDL Dkt. 1215 at 2.)

       1.     Defendants’ Motion to Exclude Certain Opinions and Testimony of Howard
              Langstein, M.D. (Luna Dkts. 215, 216);

       2.     Defendants’ Motion to Exclude Certain Opinions and Testimony of Scott Guelcher,
              Ph.D. (Luna Dkts. 221, 222);

       3.     Defendants’ Motion to Exclude Certain Opinions and Testimony of Prof. Dr. Med.
              Uwe Klinge (Luna Dkts. 223, 224); and

       4.     Defendants’ Motion to Exclude Certain Opinions and Testimony of Russell F.
              Dunn, Ph.D. (Luna Dkts. 218, 220).




                                              4
        Case 1:16-md-02753-LM Document 1234 Filed 11/05/20 Page 5 of 8




       F.     Motions to Exclude or Limit Regulatory Experts in Luna; Plaintiffs’ Motion
              in Limine to Exclude Evidence Relating to the 510(k) Process

       The following Daubert motions were filed by both sides against the other side’s regulatory

expert. Each side has responded and replies are due November 11, 2020. In addition, on

August 14, 2020, Plaintiffs filed a Motion in Limine to Exclude Evidence Relating to the United

States Food and Drug Administration (“FDA”) 510(k) Clearance Process. That motion has been

fully briefed. The Court has indicated that it will consider the Daubert motions at the same time

as the motion in limine. (July 21, 2020 Procedural Order, MDL Dkt. 1215 at 2.)

       1.     Plaintiffs’ Motion to Exclude Testimony, Opinions, and Report of Defendant’s
              Expert Timothy Ulatowski (Luna Dkt. 214);

       2.     Defendants’ Motion to Exclude Certain Opinions and Testimony of Peggy Pence,
              Ph.D. (Luna Dkt. 225, 226); and

       3.     Plaintiffs’ Motion in Limine to Exclude Evidence Relating to the United States
              Food and Drug Administration (“FDA”) 510(K) Clearance Process. (Luna
              Dkt. 202.)

IV.    Pending Dispositive Motions

       1.     Defendants’ Motion for Summary Judgment in Barron (Barron Dkts. 94, 95). This
              motion has been fully briefed.

       2.     Plaintiffs’ Motion to Strike Affirmative Defenses to Long Form Complaints of
              Bellwether Plaintiffs, or Alternately, for Partial Summary Judgment (MDL Dkt.
              1206). This motion has been fully briefed.

       3.     Defendants’ Motion for Summary Judgement in Luna (Luna Dkts. 217, 218). The
              parties have stipulated to an extension of Plaintiffs’ opposition until November 11,
              2020, with Defendants’ reply due on December 2, 2020.

V.     Other Pending Matters for Resolution

       1.     Hickinbottom Bill of Costs

       Defendants submitted their bill of cost in Hickinbottom, 17-cv-00713, on September 11,

2020. Plaintiffs responded on September 24, 2020. (Hickinbottom Dkts. 109 & 110.)




                                               5
        Case 1:16-md-02753-LM Document 1234 Filed 11/05/20 Page 6 of 8




       2.      Tremaine Hawkins v. Atrium Medical Corporation, 19-cv-00364.

       By order dated November 25, 2019 (Hawkins Dkt. 6), this Court ordered the Plaintiff to

have his new attorney file an appearance or to file a pro se appearance by December 30, 2019.

The Court’s order stated: “If no appearance is filed by an attorney or you do not file an appearance

to proceed pro se by Monday, December 30, 2019, the cause may be dismissed for failure to

prosecute your claims.” (Hawkins Dkt. 6 at 1.) Plaintiff has not filed either an attorney or a pro

se appearance, and therefore, this case can be dismissed.

VI.    Outstanding Depositions

       A.      Fact Witness Depositions

       The parties agreed to reserve depositions of family members (other than spouses who are

making claims) until such time as they are designated as trial witnesses.

       Plaintiffs and Defendants have been conferring on a rolling basis regarding the dates for

depositions of sales representatives in Barron and Luna. In the event that those discussions reach

an impasse, the parties may seek guidance from the Court. The parties have agreed to a deposition

of a sales representative in Shumaker for November 12, 2020.

       B.      Expert Depositions

       Dr. Christine Knabe, an expert pathologist disclosed by plaintiffs in the Hicks case, was

deposed on October 16, 2020. On October 23, 2020, Defendants timely served a responsive report

from their expert pathologist, Stephen F. Badylak, D.V.M., Ph.D., M.D. On November 2, 2020,

Plaintiffs noticed the deposition of Dr. Badylak for November 20, 2020; however, Defendants

have not agreed to this date or to the scope of the deposition, as set out in the notice. The parties

will continue to confer regarding this issue.




                                                 6
        Case 1:16-md-02753-LM Document 1234 Filed 11/05/20 Page 7 of 8




VII.   Alternative Dispute Resolution

       The parties have engaged in good faith and productive dialogue and thus agreed it would

help the parties’ process to adjourn mediation at this time and to reschedule if it became necessary.

VIII. Outstanding Meet and Confer Issues

       The parties continue to meet and confer regarding various other matters, but none has

reached an impasse requiring court intervention.

Dated: November 5, 2020                       Respectfully submitted,

                                              /s/ Paul LaFata
                                              Mark S. Cheffo
                                              Katherine Armstrong
                                              Paul LaFata
                                              DECHERT LLP
                                              Three Bryant Park
                                              1095 Sixth Avenue
                                              New York, New York 10036
                                              Tel: (212) 698-3500
                                              Fax: (212) 698-3599
                                              mark.cheffo@dechert.com
                                              katherine.armstrong@dechert.com
                                              paul.lafata@dechert.com

                                              Pierre A. Chabot – NHBA # 17606
                                              WADLEIGH, STARR & PETERS, PLLC
                                              95 Market Street
                                              Manchester, NH 03101
                                              Tel: (603) 669-4140
                                              pchabot@wadleighlaw.com

                                              Attorneys for Defendants




                                                 7
         Case 1:16-md-02753-LM Document 1234 Filed 11/05/20 Page 8 of 8




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 5, 2020, I electronically transmitted the foregoing

document to the Clerk’s Office using the CM/ECF System for filing and transmittal of Notice of

Electronic Filing to all counsel of record.

                                              /s/ Paul LaFata
                                              Paul LaFata




                                                8
